Citation Nr: 1234001	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to July 1966.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for PTSD.  In April 2009, the Board, in pertinent part, remanded the Veteran's appeal to the RO for additional action.  In July 2010, the Board again remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

A June 2010 VA treatment record states that the Veteran was "applying for service connection for coronary artery disease."  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  


FINDING OF FACT

Chronic PTSD has been shown to have originated during active service.  



CONCLUSION OF LAW

Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board grants service connection for PTSD.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for chronic PTSD is warranted as the result of his traumatic Vietnam War combat experiences.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  
In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to PTSD or other chronic acquired psychiatric disorder.  The Veteran's service personnel records note that he served in the Republic of Vietnam.  

In a December 2005 written statement, the Veteran reported that he had served in the Republic of Vietnam; came under enemy mortar fire; and saw casualties arriving at a nearby combat hospital.  A November 2009 VA memorandum notes that the Veteran had served with the Army's 518th Signal Company in the Republic of Vietnam from March 1966 to June 1966 and unit records confirmed that the unit had come under enemy mortar fire.  The Veteran's Vietnam War combat experiences were found to have been corroborated.  

A December 2005 VA treatment record states that the Veteran complained of dreams and impaired sleep.  The treating VA physician advanced an impression of "?PTSD" and referred the Veteran for mental health clinic screening.  A June 2006 VA treatment record notes that the Veteran exhibited a positive PTSD screen related to combat.  

An October 2006 VA mental health clinic evaluation notes the Veteran complained of Vietnam-related nightmares and intrusive thoughts; irritability; and a hyperstartle response.   The Veteran was diagnosed "PTSD marked by recurring nightmares."  

A January 2007 VA psychiatric evaluation states that the Veteran complained of Vietnam-related nightmares, irritability, and mood swings.  A chronic acquired psychiatric disorder was not diagnosed.  The treating psychiatric personnel commented that the Veteran presented insufficient symptoms to establish a PTSD diagnosis.  

At an April 2010 VA examination for compensation purposes, the Veteran complained of recurrent Vietnam War-related nightmares and intrusive thoughts; irritability; and a sense of estrangement from others.  The Veteran was noted to have been diagnosed with PTSD in September 2009.  A chronic acquired psychiatric disorder was not diagnosed.  The examiner opined that:

The Veteran does not have a mental condition related or a psychiatric diagnosis that is related to his military service.  Rationale for Opinion Given: After reviewing the records and the evaluation of the Veteran, he does not meet all diagnostic criteria for a formal psychiatric diagnosis for a mental condition.  He does report experiencing some symptoms from the PTSD complex that may be related to the military as well as his professional career.  

The examiner did not discuss the September 2009 PTSD diagnosis.  

VA clinical documentation dated in June 2010 reflects that the Veteran exhibited a positive PTSD screen.  An impression of PTSD was advanced.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran participated in combat in the Republic of Vietnam.  While the reports of the VA January 2007 psychiatric evaluation and the April 2010 VA examination conclude that the Veteran exhibited no chronic acquired psychiatric disorder, VA clinical documentation dated in October 2006 and September 2009 states that the Veteran was diagnosed with PTSD secondary to his Vietnam combat experiences by his treating VA physician.  Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the evidence is in at least equipoise as to whether the Veteran has chronic PTSD.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD.  


ORDER

Service connection for chronic PTSD is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


